Citation Nr: 1620227	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  10-20 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C, to include as secondary to service-connected multiple myeloma.

2.  Entitlement to service connection for urinary tract infection (originally claimed as epididymitis), to include as secondary to service-connected multiple myeloma.

3.  Entitlement to service connection for a prostate disability, to include as secondary to service-connected multiple myeloma.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected multiple myeloma. 

5.  Entitlement to service connection for hypertension, to include as secondary to service-connected multiple myeloma.

6.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to July 1964.

These matters are before the Board of Veterans' Appeals (Board) on appeal of December 2008 and November 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection.

In November 2013, the Board remanded the claims for further development.

Claims for entitlement an increased rating for multiple myeloma, entitlement to service connection for Hodgkin's disease and onychomycosis, and entitlement to a total disability rating based upon individual unemployability (TDIU) have been raised by the Veteran in a February 2015 statement.  While a May 2016 rating decision addressed the multiple myeloma claim, the remaining issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).






FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's hepatitis C is not related to and did not have its onset in service, and was not caused or aggravated by his service-connected multiple myeloma. 

2.  The preponderance of the evidence shows that the Veteran's urinary tract infection is not related to and did not have its onset in service, and was not caused or aggravated by his service-connected multiple myeloma.

3.  The preponderance of the evidence shows that the Veteran's prostate disability is not related to and did not have its onset in service, and was not caused or aggravated by his service-connected multiple myeloma. 

4.  The preponderance of the evidence shows that the Veteran's erectile dysfunction is not related to and did not have its onset in service, and was not caused or aggravated by his service-connected multiple myeloma.

5.  The preponderance of the evidence shows that hypertension is not related to and did not have its onset in service, and was not caused or aggravated by his service-connected multiple myeloma.

6.  The preponderance of the evidence shows that a foot disability was not manifested in, and is not shown to be related to the Veteran's service. 


CONCLUSIONS OF LAW

1.  Service connection for hepatitis C, including as secondary to service-connected multiple myeloma, is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  Service connection for urinary tract infection including as secondary to service-connected multiple myeloma, is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

3.  Service connection for a prostate disability, including as secondary to service-connected multiple myeloma, is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

4.  Service connection for erectile dysfunction, including as secondary to service-connected multiple myeloma, is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

5.  Service connection for hypertension, including as secondary to service-connected multiple myeloma, is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

6.  Service connection for a bilateral foot disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate a claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the Board finds that VA's duty to notify was satisfied by letters sent to the Veteran in October 2008 and August 2009.  The letters addressed all of the notice requirements and was sent prior to the initial unfavorable rating decisions in December 2008 and November 2009.  Additionally, the August 2009 letter informed the Veteran of several risk factors for hepatitis C recognized by the medical community and specifically asked him to provide information concerning the risk factors applicable to him.

The duty to assist the Veteran also has been satisfied in this case.  Service treatment records, private treatment records and VA treatment records are in the claims file. 
Moreover, the Board concludes that there has been substantial compliance with the November 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998). The case was remanded for the Veteran to undergo VA examinations with opinions. The Veteran underwent the requested VA examinations and opinions with adequate rationales were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).
 
Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

 Accordingly, the Board will address the merits of the Veteran's claims.

Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304. Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.   38 C.F.R. § 3.303(d). 

Service connection may also be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  The continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The provisions regarding presumptive service connection listed under 38 C.F.R. § 3.309(a) apply in this matter as hypertension is listed under 38 C.F.R. § 3.309(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428   (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran is seeking service connection for hepatitis C, urinary tract infection (originally claimed as epididymitis), a prostate disability, hypertension, and erectile dysfunction, to include as secondary to multiple myeloma.  In November 2013, the Board granted service connection for multiple myeloma and remanded the claims for VA examinations with opinions on a secondary service connection basis.   

To the extent that the Veteran asserts that his claimed disabilities are related to in-service exposure to herbicides, the Board observes that the record, to include the Veteran's DD 214 does not reflect that the Veteran had service in the Republic of Vietnam during the requisite time period.  Therefore, presumptive service connection on the basis of herbicide exposure does not apply.

Hepatitis C

Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; 
 (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  VBA Training Letter 211A (01-02) (Apr. 17, 2001).

In this case, the Veteran has not provided any risk factors relating to hepatitis C.  Moreover, his service treatment records are silent for any complaints, findings, treatment or diagnosis pertaining to a liver condition or hepatitis C.

Post-service VA treatment records dated in 2009 show that the Veteran is diagnosed as having hepatitis C.

Following a VA liver conditions examination in January 2014, the examiner opined that the hepatitis C is less likely than not proximately due to or the result of the Veteran's service-connected multiple myeloma.  The examiner explained that there was no evidence in the service treatment records of chronicity of hepatitis C and no evidence of hepatitis C in the years proximal to military service.  There was no pathophysiology on examination supporting the Veteran's contention that his multiple myeloma caused or permanently aggravated hepatitis C beyond its natural progression.  There are no supporting medical records documenting a causal relationship between multiple myeloma and hepatitis C.   

The above summarized evidence shows a diagnosis of current hepatitis C. However, it does not show that the Veteran had hepatitis or experienced hepatitis symptomatology during service.  Instead, the earliest diagnosis of record is not until 2009, approximately 45 years after service.  Also, there is no competent medical evidence of record showing any relationship between the Veteran's current hepatitis C and his military service.

With respect to the claim on a secondary basis, the only competent evidence of record is reflected in the January 2014 VA examination wherein it was opined that it was less likely than not the Veteran's hepatitis C was proximately due to or the result of, or aggravated by, the Veteran's service-connected condition (i.e., multiple myeloma).  Such opinion was provided after a review of the Veteran's claims file, and interview and physical examination of the Veteran and was provided by a professional competent to opine as to the etiology of the Veteran's hepatitis C.  On this basis, the Board finds that the January 2014 VA examination is the most probative evidence of record, and is against the Veteran's claim for service connection for hepatitis C.  The Board thus finds that the preponderance of the evidence is against the claim for service connection for hepatitis C, to include as secondary to multiple myeloma is not warranted. 

Urinary Tract Infection, Prostate Disability and Erectile Dysfunction

The Veteran originally filed a claim for ependymitis.  During the course of the appeal, the medical evidence (as discussed in more detail below) reflects that the Veteran did not have epididymitis but that he was diagnosed as having urinary tract infection.

The Veteran's service treatment records are silent for complaints, findings, treatment or diagnosis pertaining to the prostate, urinary tract infection or erectile dysfunction.

Post-service, a July 2008 private treatment record showed that the Veteran had a history of benign prostatic hypertrophy and bladder neck obstruction.  He was diagnosed as having benign prostatic hypertrophy with stable lower urinary tract symptoms.

Following a VA male reproductive systems examination in January 2014, the Veteran was diagnosed has having erectile dysfunction, benign prostatic hypertrophy and urinary tract infection. The examination report reflects that the Veteran did not have epididymitis.   The examiner opined that it was less likely than not that the Veteran's erectile dysfunction, benign prostatic hypertrophy and urinary tract infection were incurred in or caused by the claimed condition.  The rationales provided by the examiner for each disorder were essentially the same.  The examiner explained that there was no evidence of any of these disorders in the service treatment records and in the years proximal to military service.  There was no pathophysiology on examination supporting the Veteran's contentions that his multiple myeloma caused or permanently aggravated his erectile dysfunction, benign prostatic hypertrophy or urinary tract infection beyond the natural progression.  There are no supporting medical records which document a causal relationship between multiple myeloma and erectile dysfunction, benign prostatic hypertrophy or urinary tract infection.     

As noted above, the Veteran's service treatment records do not show complaints or treatment pertaining to erectile dysfunction, benign prostatic hypertrophy or urinary tract infection.  Moreover, there is no probative evidence that any of these disabilities are shown to be causally or etiologically related to service.  The matter of a nexus between the Veteran's active service and his current erectile dysfunction, prostate hypertrophy and urinary tract infection, are questions that are beyond lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted on a direct basis.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

With respect to the claims on a secondary service connection basis, the only competent evidence in the record is that reflected in the January 2014 VA examination wherein it was opined that it was less likely than not the Veteran's erectile dysfunction, benign prostatic hypertrophy and urinary tract infection were proximately due to or the result of, or aggravated by, the Veteran's service-connected condition (i.e., multiple myeloma).  Each opinion was provided after a review of the Veteran's claims file, and interview and physical examination of the Veteran, and provided by a professional competent to opine as to the etiology of the claimed disorders.  Thus, the Board finds that the January 2014 VA examination is the most probative evidence of record, and is against the Veteran's claims for service connection for erectile dysfunction, benign prostatic hypertrophy and urinary tract infection, to include as secondary to service-connected multiple myeloma.

Hypertension

Hypertension must be confirmed by readings taken two or more times on at least three different days. Hypertension is defined as diastolic blood pressure predominately at 90 mm or greater; or, systolic blood pressure predominately at 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note (1) (2015).

The Veteran's service treatment records are absent any documentation of hypertension or blood pressure readings that meet VA's criteria for hypertension.

Post-service VA and private treatment records document diagnoses and treatment for hypertension.

On VA hypertension examination in January 2014, the Veteran was diagnosed as having hypertension with an initial diagnosis date of 1993.  The examiner opined that the hypertension is less likely than not proximately due to or the result of the Veteran's service-connected multiple myeloma.  The examiner explained that there was no evidence in the service treatment records of chronicity of hypertension and no evidence of hypertension in the years proximal to military service.  There was no pathophysiology on examination supporting the Veteran's contention that his multiple myeloma caused or permanently aggravated hypertension beyond its natural progression.  There are no supporting medical records documenting a causal relationship between multiple myeloma and hypertension.   

At the outset, it is noted that presumptive service connection is not warranted because hypertension is not shown within the first post-service year of active duty service.  38 C.F.R. § 3.307, 3.309.

Moreover, the Board finds that the preponderance of the evidence is against a finding of service connection for hypertension on both a direct or secondary basis. The Veteran is first shown to be diagnosed with hypertension in 1993, approximately 29 years following service.  Moreover, the January 2014 VA examiner opined that the Veteran's hypertension was not related to service and was not related to or aggravated by his service-connected multiple myeloma. The Board finds that the VA examiner's opinion constitutes probative evidence on the medical nexus question based on review of the Veteran's documented medical history and assertions and physical examination.  Thus, the claim for service connection for hypertension, to include as secondary to multiple myeloma is not warranted. 

Bilateral Foot Disability

The Veteran contends that his pre-existing bilateral foot disability was aggravated during his military service.  An August 22, 1960, service treatment record shows that pes planus was noted on entrance to service.    

Post-service, VA treatment records show that the Veteran complained of bilateral foot pain and corns in 2003 and 2008.  Hallux valgus was diagnosed in 2003.

Following a VA flatfoot examination in January 2014, the examiner determined that the Veteran did not now or ever have flatfoot (pes planus).  The examiner noted that third degree pes planus was noted as a defect upon entry into service in 1960; however, there were no complaints on entrance examination.  There are no service treatment records regarding treatment of this deformity.  Subsequent treatment after 2000 shows other complaints but no complaints directly of pes planus.  The examiner noted that the Veteran did not use arch supports.  Notably, the examiner noted that weightbearing x-ray studies done on the date of the examination showed no evidence of pes planus.  Therefore, the examiner concluded that pes planus did not exist.  The examiner felt that it was more likely than the Veteran's calcaneal angles have always been normal but he had a clinical flatfoot appearance.  

The Veteran also underwent a VA foot examination (other than flatfoot) in January 2014 and was diagnosed as having fungal infection of the multiple toenails, bilateral hallux valgus, left third metatarsalgia and left second and third mild hammertoes.  The examiner stated that none of these conditions were caused by, a result of, or aggravated by service activities.  The rationales provided were that these problems were not diagnosed until 2003 or later.  There was no history or diagnoses of these conditions during his service.  The Veteran was diagnosed with these conditions nearly 40 years after discharge.   There are no complaints of these problems in the service treatment records.  The examiner stated that these are age related deformities.

At the outset, the Board notes that the Veteran does not have a current diagnosis of pes planus as physical examination and diagnostic testing do not support such a diagnosis.  With respect to the diagnosis of pes planus at the time of service entry, the examiner explained that it was more likely than the Veteran's calcaneal angles have always been normal but he had a clinical flatfoot appearance.  Thus, without any evidence of a current pes planus disability, the claim must fail.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Moreover, the Board finds that service connection is also not warranted with respect to the diagnosed foot disabilities of fungal infection of the multiple toenails, bilateral hallux valgus, left third metatarsalgia and left second and third mild hammertoes.  The service medical records reflect no diagnosis of foot disability (other than pes planus).  The first diagnosis of a foot disability dates approximately 39 years after separation from military service, and the January 2014 VA examiner has provided an opinion indicating that a current foot disability did not begin during service. Thus, service connection for a bilateral foot disability is not warranted.

Conclusion

In addition to the medical evidence, the Board has also considered the Veteran's personal statements concerning his claimed disabilities.  In this regard, the Court has repeatedly held that a Veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, as a lay person without the appropriate medical training and expertise, he is simply not competent to provide a probative opinion on complex medical matters, like the diagnoses of hepatitis C, urinary tract infection, a prostate disability, erectile dysfunction, hypertension or a foot disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge.").

Accordingly, the Board concludes that the probative evidence of record does not support the Veteran's claims of entitlement to service connection for hepatitis C, urinary tract infection, a prostate disability, erectile dysfunction, hypertension and a foot disability. In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of probative evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for hepatitis C, to include as secondary to multiple myeloma, is denied.

Service connection for urinary tract infection, to include as secondary to multiple myeloma, is denied.

Service connection for a prostate disability, to include as secondary to multiple myeloma, is denied.

Service connection for erectile dysfunction, to include as secondary to multiple myeloma, is denied.

Service connection for hypertension, to include as secondary to multiple myeloma, is denied.

Service connection for a bilateral foot disability is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


